NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


MICHAEL T. COOLEN, DOC# 312501,               )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-4806
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed June 8, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Philip J. Federico, Judge.



PER CURIAM.

             Affirmed.



KHOUZAM, BLACK, and SALARIO, JJ., Concur.